Citation Nr: 1548944	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  10-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for retinitis pigmentosa.

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

3. Entitlement to a rating in excess of 10 percent for diabetes mellitus, type II (diabetes).

4. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

5. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

6. Entitlement to a rating in excess of 10 percent prior to October 30, 2013, and 20 percent effective from October 30, 2013, for peripheral neuropathy of the right lower extremity

7. Entitlement to a rating in excess of 10 percent prior to October 30, 2013, and 20 percent effective from October 30, 2013, for peripheral neuropathy of the left lower extremity

8. Entitlement to special monthly compensation (SMC) based on the need for the regular aid and attendance of another person.

9. Entitlement to financial assistance in the purchase of an automobile or other conveyance, and necessary adaptive equipment.


REPRESENTATION

Appellant represented by:	Chris Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from September 1965 to January 1969 with subsequent service in the Reserve. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for retinitis pigmentosa and denied entitlement to a TDIU rating.  This matter further comes before the Board from a December 2013 rating decision in which the above RO denied increased ratings for diabetes and peripheral neuropathy of the upper and lower extremities, denied special monthly compensation based on the need for the regular aid and attendance of another person, and denied financial assistance in the purchase of a specially adapted automobile or adaptive equipment.

In January 2015, the Board remanded this matter and requested that a statement of the case (SOC) be issued on the claims for increased ratings for diabetes and peripheral neuropathy of the extremities, special monthly compensation based on the need for the regular aid and attendance of another person, and financial assistance in the purchase of a specially adapted automobile or adaptive equipment, and to schedule the Veteran for the Board hearing he requested.  In March 2015 an SOC was issued, and in May 2015 the Veteran testified at a videoconference hearing at the RO before the undersigned Veterans Law Judge.  Thus, the Board concludes that there has been substantial compliance with the remand directives of January 2015.  Stegall v. West, 11 Vet. App. 268 (1998).

By rating decision dated in March 2015, the RO granted a 20 percent disability rating for peripheral neuropathy, left lower extremity, effective from October 30, 2013, and granted a 20 percent disability rating for peripheral neuropathy, right lower extremity, effective from October 30, 2013.  The Veteran has continued his appeal for even higher ratings for peripheral neuropathy of the lower extremities.


FINDINGS OF FACT

1. Competent medical evidence shows that the Veteran has pigmentary retinopathy (retinitis pigmentosa) that has been related to his presumed exposure to Agent Orange during active duty service in Vietnam.

2. The Veteran's diabetes mellitus, type II, does not require the use of oral medication or a restricted diet, and regulation of activities was not shown. 

3. Resolving reasonable doubt in favor of the Veteran, his peripheral neuropathy of the right (major) upper extremity is manifested by no more than moderate incomplete paralysis.

4. Resolving reasonable doubt in favor of the Veteran, his peripheral neuropathy of the left (minor) upper extremity is manifested by no more than moderate incomplete paralysis. 

5. Prior to October 30, 2013, and effective from October 30, 2013, the Veteran's peripheral neuropathy of the right lower extremity was manifested by no more than moderate incomplete paralysis.

6. Prior to October 30, 2013, and effective from October 30, 2013, the Veteran's peripheral neuropathy of the left lower extremity was manifested by no more than moderate incomplete paralysis.

7. The Veteran is service connected for PTSD with depressive disorder, adjustment disorder, and mixed anxiety, rated as 50 percent disabling, effective October 29, 2007; peripheral neuropathy of the right and left lower extremities, each rated as 20 percent disabling, effective from July 9, 2008; diabetes mellitus, type II, rated as 10 percent disabling, effective from July 9, 2008; peripheral neuropathy of the right and left upper extremities, rated as 30 and 20 percent disabling, respectively, effective from July 9, 2008; and retinitis pigmentosa (for which service connection has been herein granted).  The combined rating (exclusive of the grants made by the Board herein) was 50 percent, effective from October 29, 2007; 70 percent, effective from July 9, 2008; and 80 percent, effective from October 30, 2013.  

8. The preponderance of the competent medical evidence of record suggests that the nature and severity of the Veteran's service-connected disabilities prevent him from obtaining and retaining substantially gainful employment. 

9. The Veteran's retinitis pigmentosa has rendered him legally blind, and his best corrected vision is 5/200 or worse in both eyes. 


CONCLUSIONS OF LAW

1. The Veteran's retinitis pigmentosa was incurred as a result of exposure to Agent Orange during active duty service in Vietnam.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2. The criteria for a rating in excess of 10 percent for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code (DC) 7913 (2015).

3. A rating of 30 percent, but not more, is warranted for right upper extremity peripheral neuropathy.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, DC 8515 (2015).

4. A rating of 20 percent, but not more, is warranted for left upper extremity peripheral neuropathy.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8515 (2015).

5. Effective prior to October 30, 2013, the criteria for a 20 percent rating for peripheral neuropathy of the right lower extremity, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8515 (2015). 

6. Effective from October 30, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8515 (2015).

7. Effective prior to October 30, 2013, the criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2015). 

8. Effective from October 30, 2013, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.124a, DC 8520 (2015). 

9. Resolving all reasonable doubt in the Veteran's favor, the criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(3), 4.19 (2015).

10. The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person have been met. 38 U.S.C.A. §§ 1114(l) , 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2015).

11. The criteria for financial assistance in the purchase of an automobile or other conveyance and adaptive equipment have been met. 38 U.S.C.A. §§ 3901 , 3902, 5107 (West 2014); 38 C.F.R. § 3.808 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issues decided in the instant document, VA provided adequate notice in letters sent to the Veteran in March 2008, November 2008, July 2009, and October 2012.

Additionally, in May 2015, the Veteran was provided an opportunity to set forth his contentions during a hearing before the undersigned Veterans Law Judge.  38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Board concludes, after review of the hearing transcript, that the undersigned complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  VA has obtained all identified and available service and post-service treatment records for the Veteran, and he underwent VA examinations in March 2013 and December 2013 which are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  All obtainable evidence identified by the Veteran relative to his claims has been obtained and that neither he nor his representative has identified any other pertinent evidence which would need to be obtained for a fair disposition of this appeal.  No further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Service Connection for Retinitis Pigmentosa

The Veteran contends that his currently diagnosed retinitis pigmentosa developed as a result of his exposure to Agent Orange (herbicides) during active duty in Vietnam. 

Service treatment records are negative for any complaints, treatment or a diagnosis related to retinitis pigmentosa or pigmentary retinopathy during active duty service or at the time of the Veteran's discharge.  Post-service medical records, show that the Veteran has been diagnosed with retinitis pigmentosa (also referred to as pigmentary retinopathy) since at least 2006, for which he receives disability benefits from the Social Security Administration.  

As the Veteran served in Vietnam, he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  Neither retinitis pigmentosa nor pigmentary retinopathy are conditions listed in 38 C.F.R. § 3.309(e).  Hence, presumptive service connection on the basis of his presumed exposure to herbicides is, therefore, not warranted for either disability.  38 C.F.R. § 3.309(e).  This does not, however, mean that service connection cannot be granted for a disease that is shown by at least an equipoise standard of evidence to have been caused by exposure to an herbicide agent during active service or to have been otherwise caused by or had onset during active service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

In that regard, on a VA examination in July 2008, the examiner (an ophthalmologist) noted the Veteran's diagnoses included pigmentary retinopathy, both eyes; severe visual field loss, both eyes; and secondary legal blindness.  The examiner opined that the Veteran's pigmentary retinopathy was at least as likely as not related to Agent Orange exposure; that his diabetes mellitus was not associated with pigmentary retinopathy or retinitis pigmentosa; that his legal blindness was due to severe visual field loss due to pigmentary retinopathy in both eyes.  Further, on a VA examination in July 2009, the same examiner from 2008 again noted diagnoses of retinitis pigmentosa, pseudophakia, diabetes mellitus with no visible NPDR (non-proliferative diabetic retinopathy), and legal blindness.  The examiner then opined that the Veteran's legal blindness was at least as likely as not related to his service-connected Agent Orange exposure.

In view of the foregoing, there is satisfactory proof that the Veteran's retinitis pigmentosa is etiologically related to his presumed exposure to Agent Orange during service.  As there is proof of actual direct causation, service connection for retinitis pigmentosa is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.303; Combee v. Brown, supra.

III. Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  "Staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

1. Diabetes Mellitus, Type II

The Veteran contends he should be entitled to a rating in excess of 10 percent for his service-connected diabetes mellitus.  

Diabetes mellitus is rated pursuant to 38 C.F.R. § 4.119, DC 7913.  A 10 percent rating is warranted where the diabetes is manageable by restricted diet only.  A 20 percent rating is warranted if the diabetes requires insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes requiring insulin, restricted diet, and regulation of activities.  Id.

VA treatment records dated from 2007 through 2015, showed that in 2008, the Veteran was counseled to watch his diet, primarily related to his hypertension and GERD.  After he was diagnosed with diabetes in 2008, it was noted that his diabetes was controlled by diet, and that he took no medication for diabetes.  He started seeing a dietician in approximately 2009.  

On a VA examination in March 2013, it was noted that the Veteran was diagnosed with diabetes mellitus, type II, in May 2008.  It was noted that he required no treatment for his diabetes, to include management by a restricted diet, oral hypoglycemic agents, or prescribed insulin injections, and that he did not require regulation of activities as part of the medical management of his diabetes mellitus.  It was noted that the frequency he visited a diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions was less than 2 times per month, and that over the past 12 months he had had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization.  

In May 2015, the Veteran testified that he was not taking insulin, or any other medication for his diabetes mellitus, but that his doctor recommended he restrict his diet due to diabetes mellitus.  

Review of the competent evidence of record demonstrates that the Veteran's diabetes mellitus has been treated and managed with diet alone, and that he has not required either an oral hypoglycemic agent or insulin.  Thus, the record shows that the Veteran's diabetes mellitus did not more nearly approximate the criteria for 20 percent rating than those for a 10 percent rating.  38 C.F.R. § 4.7.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim for a rating in excess of 10 percent for the service-connected diabetes mellitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

2. Peripheral Neuropathy of the Upper Extremities

The Veteran's service-connected peripheral neuropathy of the right and left upper extremity are each currently rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8515.  Under DC 8515, a 10 percent rating is assigned for mild, incomplete paralysis of the median nerve (major and minor).  A 20 percent rating (minor) and 30 percent (major) is assigned for moderate, incomplete paralysis of the median nerve.  A 40 percent rating (minor) and 50 percent (major) is assigned for severe, incomplete, paralysis of the median nerve.  Id. 

Review of the record shows that on a VA examination in March 2013, the Veteran complained of pain in the palms and forearms, but not in the fingertips, and claimed the pain was intermittent and could be severe.  He reported numbness and tingling in the fingers that ranged from moderate to severe.  He took Etodolac which helped the pain in his hands and the pain he got when walking, and he took Gabapentin which calmed the numbness and tingling in the hands and feet.  Examination revealed severe paresthesia and/or dysesthesia and numbness in the right and left upper extremities.  Examination also revealed normal muscle strength and reflex testing, as well as decreased light touch/monofilament testing results of the forearm, hands, and fingers.  No muscle atrophy was noted.  It was noted that peripheral neuropathy of the upper extremity resulted in mild incomplete paralysis of the median nerve.  Electromyography (EMG) studies from August 2012 showed no electrodiagnostic evidence of peripheral neuropathy of the upper extremities, but that the Veteran's symptoms were most likely secondary to a very early diabetic neuropathy.  The examiner opined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

On a VA examination in December 2013, it was noted that the Veteran was legally blind but could perceive movement.  He reported that on a daily basis he usually let hot water faucet run onto his hands to decrease the severe pains in his hands and be able to use his hands to eat or do other things.  His impairments were listed as legal blindness and painful hands which tended to shake.  It was noted that the function of the upper extremities was not normal, and that his right and left upper extremities both had mild to moderate impairment in strength and coordination.  He had some difficulty in self-feeding, dressing and undressing, and self-grooming.  The examiner opined that the Veteran's blindness was causing a need for aid and attendance, that blindness was due to retinitis pigmentosa, and that peripheral neuropathy of the upper extremities was an additional cause of his disability.

In May 2015, the Veteran testified that in his left hand he lost feelings at times, and that sometimes he could not even type at the computer.  He testified he would lose all the feeling his fingertips, then on the upper hand, and then his hand went to sleep, but that shaking his hand would clear it.  He testified that the symptoms on the right upper extremity were about the same as the left.  He also testified that any time he tried to use his hands they would go numb.

Based on the foregoing, the Board finds that the evidence demonstrates that the incomplete paralysis of the right and left upper extremities is more closely approximated by moderate incomplete paralysis.  While sensory testing has revealed mild symptoms in the right and left upper extremities, on the December 2013 VA examination it was noted that the function of the upper extremities was not normal, and that his right and left upper extremities both had mild to moderate impairment in strength and coordination.  Accordingly, the Veteran's right (major) and left (minor) upper extremity peripheral neuropathy more closely approximates, respectively, a 30 percent and 20 percent rating.  38 C.F.R. § 4.124a, DC 8515.

A higher rating, however, is not warranted as sensation has been shown to be decreased but not completely absent, and on a VA examination in 2013 he was shown to have normal reflexes, normal strength, and no atrophy.  Appropriate weight was given to the Veteran's description of his symptoms, however, he is not competent to identify specific levels of his neuropathy disability according to the appropriate diagnostic codes and relevant rating criteria.  Such competent evidence concerning the nature and extent of his disabilities has been provided in the medical evidence of record.  Accordingly, the Board finds that the competent medical evidence establishes that the Veteran's right and left upper extremity peripheral neuropathy warrant 30 and 20 percent disability ratings, respectively, but no more.

3. Peripheral Neuropathy of the Right and Left Lower Extremity

The Veteran's peripheral neuropathy of the right and left lower extremity have each been rated as 10 percent disabling prior to October 30, 2013, and as 20 percent disabling thereafter, under 38 C.F.R. § 4.124a, DC 8520.  

DC 8520 provides for a 10 percent rating mild, incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A 20 percent rating is assigned for moderate, incomplete paralysis.  A 40 percent rating is assigned for moderately severe, incomplete paralysis.  A 60 percent rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 80 percent rating is assigned for complete paralysis.  38 C.F.R. § 4.124a, DC 8520.

On the VA examination in March 2013, the Veteran reported persistent and moderate pain in his toes that occurred more when he did a lot of walking.  He also reported persistent and moderate numbness and tingling in all 10 toes and in the bottoms of the feet.  He took Etodolac which helped the pain in his hands and the pain in he got when walking, and he took Gabapentin which calmed the numbness and tingling in the hands and feet.  Examination revealed moderate paresthesia and/or dysesthesia and numbness in the right and left lower extremities.  Examination revealed normal muscle strength and reflex testing, as well as decreased light touch/monofilament testing results of the knee/thigh, ankle/lower leg, and feet/toes.  No muscle atrophy was noted.  Examination also revealed that the peripheral neuropathy of the lower extremity resulted in mild incomplete paralysis of the sciatic nerve.  The examiner opined that the Veteran's diabetic peripheral neuropathy did not impact his ability to work.

VA treatment records included a report dated October 30, 2013, in which examination of the Veteran revealed pedal pulses were strong, feet warm and dry, no clubbing or pitting of the nails, intact pedal skin, no onychomycosis, and no sensation to filament bilaterally.  On neurological examination, it was noted that sensation was absent.  The report noted a diagnosis of unspecified idiopathic peripheral neuropathy.

In May 2015 the Veteran testified that in his left leg he had swelling and no feeling in the bottom of his foot.  He testified he once cut his foot and it bled all over because he did not even know he had cut it.  He reported that if he went to sleep his legs and foot would cramp up.  With regard to his right lower extremity, he testified he had no feeling, and that the area on the top of his leg was basically dead with no feeling at all.  He testified that these symptoms had been going on for a long time, approximately 16 years, and had gotten steadily worse.  He testified he could not stand in one position for an extended period of time and that his legs tended to swell up to where his skin was stretched to the maximum.  He reported he would then have to sit down for a while, but then his leg would fall asleep.  

The Board notes that 20 percent ratings were assigned for the Veteran's peripheral neuropathy of the right and left lower extremities, effective from October 30, 2103, based on the aforementioned VA treatment record dated October 30, 2013.  However, on the VA examination in March 2013, the Veteran reported persistent and moderate pain, numbness, and tingling in his toes and bottoms of his feet, and examination revealed moderate paresthesia and/or dysesthesia and numbness in the right and left lower extremities.  Thus, review of the record prior to October 30, 2013, shows that the criteria for the assignment of 20 percent ratings for the Veteran's peripheral neuropathy of the right and left lower extremities have been approximated.  38 C.F.R. §§ 4.7, 4.124a, DC 8520.

With regard to whether a higher rating is warranted, effective prior to October 30, 2013, and effective from October 30, 2013, the Board finds that the competent evidence of record does not show evidence of moderately severe or severe, incomplete paralysis due to peripheral neuropathy of the lower extremities.  In this regard, on in March 2013, the VA examination revealed normal muscle strength and reflex testing, as well as decreased light touch/monofilament testing results of the knee/thigh, ankle/lower leg, and feet/toes and no muscle atrophy was noted.  Moreover, the examiner opined that the peripheral neuropathy of the lower extremity resulted in mild incomplete paralysis of the sciatic nerve.  Further, on the VA examination in December 2013, although the Veteran lacked coordination in his lower extremity functioning, he was able to walk, albeit with a hesitant gait.  Accordingly, the Board finds that the competent evidence or record establishes that the Veteran's right and left lower extremity peripheral neuropathy warrants 20 percent disability ratings, prior to and effective from October 30, 2013, but that the criteria for ratings higher than 20 percent have not been met or approximated.  38 C.F.R. §§ 4.7, 4.124a, DC 8520.

IV. TDIU Rating

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.  The central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). 

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran has been service connected for PTSD with depressive disorder, adjustment disorder, and mixed anxiety, rated as 50 percent disabling, effective October 29, 2007; peripheral neuropathy of the right and left lower extremities, each rated as 10 percent disabling, effective from July 9, 2008, and 20 percent disabling, effective from October 30, 2013; diabetes mellitus, type II, rated as 10 percent disabling, effective from July 9, 2008; peripheral neuropathy of the right and left upper extremities, each rated as 10 percent disabling, effective from July 9, 2008; and retinitis pigmentosa (for which service connection has been herein granted).  The combined rating was 50 percent, effective from October 29, 2007; 70 percent, effective from July 9, 2008; and 80 percent, effective from October 30, 2013.  Since the Veteran has a single disability in excess of 40 percent and combined evaluation of 70 percent or more, effective from July 9, 2008, his service-connected disabilities met the criteria for schedular consideration of TDIU.  38 C.F.R. § 4.16(a).  The Board notes that these findings do not include consideration of the Board's determinations above which granted service-connected for retinitis pigmentosa and granted higher ratings for the service-connected peripheral neuropathy of the upper and lower extremities.  In light of the full grant of the benefit sought on appeal, TDIU, the Board finds no prejudice in proceeding with this decision regarding a TDIU rating.

Review of the record shows that in a letter dated in September 2007, a private physician, Dr. Fier, indicated that the Veteran was legally blind and therefore disabled from a visual standpoint from his retinitis pigmentosa with no hope of improving in the future.  VA medical records show that the Veteran reported he retired in October 2007 due to his vision, and that he had been working as a hotel chief engineer/facility manager.  Specifically, in a document dated in February 2011, the Veteran's diagnoses were listed as PTSD, major depressive disorder, and mood disorder.  Therein, a private physician, Dr. Pierson opined that the Veteran's prognosis was poor, and that on average the Veteran would be absent from work more than three days a month due to his impairments.  Dr. Pierson opined that the Veteran would not be capable of performing full time competitive work with his psychological symptoms and limitations, and that November 2007 (the date of his first consultation) was the earliest date that the description of symptoms and limitations applied.  Finally, Dr. Pierson opined that due to his moderate to severe PTSD symptoms and depression secondary to PTSD, he would not be able to function in a structured environment and that he had periods of during therapy where he disassociates and has be directed back to the here and now.  

After having carefully reviewed the record, the Board finds that the evidence supports a finding that the Veteran's service-connected disabilities render him unemployable.  In resolving any reasonable doubt in favor of the Veteran, the Board finds that entitlement to a TDIU rating has been established.  38 C.F.R. § 4.16. 
 
V. SMC based on Aid and Attendance

The Veteran claims that he requires the assistance of another person in performing his activities of daily living as a result of his service-connected disabilities, to specifically include his vision impairment.

SMC at the aid and attendance rate is payable when the Veteran, due to service-connected disability, has the anatomical loss or loss of use of both feet, or of one hand and one foot, or is blind in both eyes, with 5/200 visual acuity or less, or is permanently bedridden or has such significant disabilities as to be in need of regular aid and attendance.  38 C.F.R. § 1114(l); 38 C.F.R. § 3.350(b), 3.352 (a). 

The following criteria will be considered in determining the need for regular aid and attendance:  inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid; inability to feed himself through the loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.350(b)(3),(4), 3.352(a).  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  See 38 C.F.R. § 3.352(a).

Statements provided by the Veteran relay that he is in need of assistance from another person with regard to some of his activities of daily living.  Additionally, on a VA examination in December 2013, the examiner noted that the Veteran's best corrected vision was 5/200 or worse in each eye.  The examiner also opined that the Veteran's blindness was causing him to need aid and attendance, and that the blindness was due to retinitis pigmentosa, and that peripheral neuropathy of the upper extremities was an additional cause of his disability.  Thus, the competent evidence of record indicates that the Veteran is legally blind, with vision 5/200 or worse, due to a service-connected disability (retinitis pigmentosa) and needs assistance with some activities of daily living.  Thus, the Board concludes that the criteria for entitlement to SMC at the aid and attendance rate under subsection (l) is warranted.  38 C.F.R. § 1114(l); 38 C.F.R. § 3.350(b), 3.352 (a).  

VI. Automobile or other Conveyance and Adaptive Equipment

A certification of eligibility for financial assistance in the purchase of one automobile or other conveyance and of basic entitlement to necessary adaptive equipment will be made where a veteran, who had active military, naval or air service, exhibits one of the following as the result of a disease or injury incurred in or aggravated during active military, naval or air service:  (i) loss or permanent loss of use of one or both feet; (ii) loss or permanent loss of use of one or both hands; or (iii) permanent impairment of vision of both eyes.  38 C.F.R. § 3.808(a),(b). 

In sum, the competent evidence of record shows that the Veteran is legally blind and effective has permanent impairment of vision of both eyes.  Thus, he is entitled to a certificate of eligibility for financial assistance in the purchase of one automobile or other convenience, and basic entitlement to necessary adaptive equipment.  

ORDER

Service connection for retinitis pigmentosa is granted.

Entitlement to a TDIU rating is granted, subject to the laws and regulations governing the payment of monetary benefits.

A rating in excess of 10 percent for diabetes mellitus, type II, is denied.

A 30 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

A 20 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Effective prior to October 30, 2013, a 20 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Effective from October 30, 2013, a rating in excess of 20 percent rating for peripheral neuropathy of the right lower extremity is denied.

Effective prior to October 30, 2013, a 20 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the laws and regulations governing the payment of monetary benefits.

Effective from October 30, 2013, a rating in excess of 20 percent rating for peripheral neuropathy of the left lower extremity is denied.

Entitlement to SMC based on the need for regular aid and attendance of another person is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to financial assistance in the purchase of an automobile or other conveyance and entitlement to necessary adaptive equipment is granted, subject to the laws and regulations governing the award of monetary benefits.





______________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


